 


109 HR 3599 IH: To amend the Internal Revenue Code of 1986 to clarify the calculation of the reserve allowance for medical benefits of plans sponsored by bona fide associations.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3599 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Ryan of Wisconsin introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to clarify the calculation of the reserve allowance for medical benefits of plans sponsored by bona fide associations. 
 
 
1.Allowance of reserve for medical benefits of plans sponsored by bona fide associations 
(a)In generalSection 419A(c) of the Internal Revenue Code of 1986 (relating to account limit) is amended by adding at the end the following new paragraph: 
 
(6)Additional reserve for medical benefits of bona fide association plans 
(A)In generalAn applicable account limit for any taxable year may include a reserve in an amount not to exceed 35 percent of the sum of— 
(i)the qualified direct costs, and 
(ii)the change in claims incurred, but unpaid, for such taxable year with respect to medical benefits (other than post-retirement medical benefits). 
(B)Applicable account limitFor purposes of this subsection, the term applicable account limit means an account limit for a qualified asset account with respect to medical benefits provided through a plan maintained by a bona fide association (as defined in section 2791(d)(3) of the Public Health Service Act (42 U.S.C. 300gg–91(d)(3)).. 
(b)Effective dateThe amendment made by this section shall apply to taxable years ending after December 31, 2004. 
 
